Case: 1:19-cv-00122-GHD-RP Doc #: 39 Filed: 09/17/20 1 of 2 PagelD #: 166

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
SHANNON MCLEAN PLAINTIFF
V. CIVIL ACTION NO. 1:19-CV-00122-GHD-RP
MISSISSIPPI STATE UNIVERSITY; et al. DEFENDANTS

ORDER GRANTING UNOPPOSED MOTION TO ENTER FINAL JUDGMENT AS TO
DISMISSED INDIVIDUAL DEFENDANTS AND STAYING PROCEEDINGS

Presently before the Court is the Plaintiff's unopposed motion [37] for an entry of final
judgment as to the individual Defendants Dr. Andrew Mackin, Dr. Gary Burt, and Julie Burt,
pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. Upon due consideration, the Court
finds that the motion should be granted and that the Plaintiff's remaining claims in this matter
should be stayed pending the resolution of any appeal regarding the Court’s July 14, 2020, opinion
and order dismissing those individual defendants from this litigation.

The Plaintiff filed this action against MSU, its President in his official capacity, and three
other MSU employees in their respective individual capacities, asserting claims for sex
discrimination and retaliation in violation of Title IX, 42 U.S.C. § 1983, and the Due Process and
Equal Protection Clauses of the U.S. Constitution [1]. The Defendants, other than MSU, filed a
motion [17] seeking dismissal of the Plaintiff's claims, asserting, infer alia, that the individual
Defendants were entitled to qualified immunity. On July 14, 2020, the Court granted the motion
in part, finding that the individual Defendants were entitled to qualified immunity [26, 27]. The
Court ruled that the Plaintiff's claims against President Keenum, in his official capacity, and
against MSU should proceed.

The Plaintiff has now filed the pending motion, seeking to have the Court direct entry of a

final judgment as to the three individual defendants. The Court finds there is no just reason for
Case: 1:19-cv-00122-GHD-RP Doc #: 39 Filed: 09/17/20 2 of 2 PagelD #: 167

delay in directing entry of such a judgment, and thus holds that its July 14, 2020, opinion and order
[26, 27] are hereby certified as a final judgment as to the Plaintiffs claims against the individual
defendants Dr. Andrew Mackin, Dr. Gary Burt, and Julie Burt.

THEREFORE, it is hereby ORDERED that the Plaintiff's Unopposed Motion to Enter
Final Judgment as to the Defendants Dr. Andrew Mackin, Dr. Gary Burt, and Julie Burt [37] is
GRANTED pursuant to Rule 54(b) of the Federal Rules of Civil Procedure; the Court further rules
that these proceedings are hereby STAYED pending any appeal regarding the Court’s July 14,
2020, opinion and order dismissing the individual defendants from this litigation.

SO ORDERED, this, ion of September, 2020.

heb Oat

SENIOR U.S. DISTRICT JUDGE

N
